    Case: 1:20-cv-03514 Document #: 11 Filed: 02/23/21 Page 1 of 6 PageID #:171




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 DAVID HOLLY,

              Petitioner,                         No. 20 C 3514

       v.                                         Judge Thomas M. Durkin

 UNITED STATES OF AMERICA,

              Respondent.

                        MEMORANDUM OPINION AND ORDER

      After a bench trial, David Holly was convicted of being a felon in possession of

a gun. He has filed a petition for release pursuant to 28 U.S.C. § 2255. The petition

is denied.

                                   Background

      Holly made two motions prior to trial: (1) to quash his arrest and suppress the

gun that was found in his pocket upon his arrest; and (2) to dismiss the indictment

arguing that he was denied due process when the police failed to preserve

surveillance video taken near his arrest.

      At a hearing held on both motions, the two arresting officers testified that they

stopped Holly because he furtively avoided them while they patrolled a high crime

area. According to the police, they pursued Holly on foot without drawing their guns.

When the officers stopped Holly, they asked him whether he had a gun. He told them

he did, and they arrested him.
    Case: 1:20-cv-03514 Document #: 11 Filed: 02/23/21 Page 2 of 6 PageID #:172




      Contrary to the officers’ testimony, Holly testified that he did not try to avoid

them, and they approached with guns drawn demanding that he put his hands up as

he was ringing a doorbell. According to Holly, the officers said they stopped him

because there had been a string of burglaries in the neighborhood. Holly also testified

that the officers patted him down and only asked if he had a gun when they felt a

bulge in his pocket.

      The hearing also revealed that there was surveillance video of the general area

where Holly’s arrest occurred. The arresting officers and a detective reviewed the

video immediately after the arrest and requested a copy of the video from its owner,

the Chicago Housing Authority. When the request went unanswered and the

detective failed to follow-up, the recording was deleted automatically per CHA policy

or custom. The officers and the detective testified at the hearing that Holly’s arrest

was out of the camera’s view.

      The Court found the officers’ testimony more credible than Holly’s and denied

the motion to suppress. The Court also denied the motion to dismiss finding credible

the officers’ testimony that the video did not show the arrest and that the failure to

secure the video was negligent and not intentional. After he was convicted, Holly

challenged the denials of both motions on appeal. The Seventh Circuit affirmed.

                                       Analysis

      Holly makes two claims that the Court will address: (1) trial counsel was

ineffective for failing to subpoena a state prosecutor regarding acquisition of the

video, R. 1 at 5; and (2) that trial counsel was ineffective for “encourage[ing] [him] to



                                           2
      Case: 1:20-cv-03514 Document #: 11 Filed: 02/23/21 Page 3 of 6 PageID #:173




go to trial under the assumption” that if petitioner did not prevail at trial, he “would

still get” a sentence reduction for acceptance of responsibility, id. at 5-6. Holly also

made a third claim based on Rehaif v. United States, 139 S. Ct. 2191 (2019), which he

conceded in his reply brief. See R. 10 at 2.

I.      Failure to Subpoena State Prosecutor

        At a hearing in state court two days after Holly’s arrest, the state prosecutor

told the court, “There is also video of this case.” R. 7 at 10. Holly’s ineffective

assistance claim appears to be based on this statement. But this statement only

establishes what was never in dispute: that a video existed. The statement is not

relevant to whether the police acted in bad faith in failing to secure possession of the

video. Holly does not make any argument as to what the state prosecutor’s testimony

would have added to the Court’s assessment of bad faith by the arresting officers and

investigating detective. Thus, Holly has failed to show that his attorney was deficient

in failing to subpoena the state prosecutor or that taking that action would have

changed the outcome of his case as is required to demonstrate constitutionally

ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 690

(1984). Therefore, Holly’s first claim is denied.

II.     Acceptance of Responsibility Reduction

        Holly also argues that his counsel was ineffective because he advised Holly to

go to trial causing him to lose acceptance of responsibility points at sentencing. Even

assuming that Holly accurately characterizes his counsel’s advice (a question of fact

the Court cannot determine without a hearing), and that this advice was



                                               3
    Case: 1:20-cv-03514 Document #: 11 Filed: 02/23/21 Page 4 of 6 PageID #:174




constitutionally deficient (a legal finding the Court assumes only for purposes of

disposing of Holly’s petition), Holly has failed to demonstrate that this advice changed

the outcome of his case.

      The Court’s decision to deny Holly acceptance of responsibility points was not

based on his decision to go to trial. Indeed, the Court expressly stated that Holly “has

a right to go to trial” and “I’m not automatically penalizing him because he went to

trial.” Rather, the Court denied Holly acceptance points because the Court found that

he perjured himself during the pretrial hearing. Thus, Holly’s attorney’s alleged

advice cannot have caused the loss of those points.

      At sentencing, the Court also noted that even if Holly had received acceptance

of responsibility points, his sentence would have been the same. Adding those points

and subtracting two enhancements that are not otherwise relevant here, would have

left Holly with a Guidelines range of 84-105 months. The Court sentenced Holly to 90

months, right in the middle of this lower range that Holly argues should have applied

to him had he been given proper advice. But since his sentence was unaffected by his

counsel’s allegedly deficient advice, Holly has failed to demonstrate the prejudice

Strickland requires.

      In his reply brief, Holly claims that he went to trial and rejected a plea

agreement because it was his “understanding that the government’s offer was 168 to

210 months.” R. 10 at 2. He contends that he was never told that his maximum

sentence was, in fact, 120 months. But as discussed, the Court did not penalize Holly

for going to trial. As with Holly’s contention that his attorney advised him to go to



                                           4
       Case: 1:20-cv-03514 Document #: 11 Filed: 02/23/21 Page 5 of 6 PageID #:175




trial, the allegation that his attorney did not advise him that his maximum sentence

was only 120 months did not affect the outcome of his case because he received the

same sentence he would have received even if he had pled guilty.

III.     Certificate of Appealability

         Lastly, the Court declines to issue a certificate of appealability pursuant to 28

U.S.C. § 2253(c)(2). Rule 11(a) of the Rules Governing § 2255 Cases provides that the

district court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” See Gonzalez v. Thaler, 565 U.S. 134, 143 n.5 (2012).

To obtain a certificate of appealability, a habeas petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

demonstration “includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Lavin v.

Rednour, 641 F.3d 830, 832 (7th Cir. 2011). Here, the Court’s denial of Holly’s petition

rests on application of well-settled precedent. Accordingly, certification of Holly’s

claims for appellate review is denied.




                                             5
   Case: 1:20-cv-03514 Document #: 11 Filed: 02/23/21 Page 6 of 6 PageID #:176




                                   Conclusion

     Therefore, Holly’s petition is denied.

                                                  ENTERED:


                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: February 23, 2021




                                         6
